DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As indicated by the Applicant, there is support for the language of claim 9. Accordingly, the 112(a) rejection of that claim is hereby vacated. Additionally, the Applicant’s arguments with regards to the currently presented amended claim language is compelling. Specifically, Applicant has argued that Iwaki and Morikawa do not disclose or teach the newly recited safety door, its features, nor a control device capable of executing the defined component change work of the claim each time the safety door is opened. The newly cited prior art to Shen et al. (US 2017/0057026 A1) and Stern et al. (US 5,371,375) also do not cure the deficiencies of Iwaki and Morikawa, but are cited in the record as being of particular relevance to the instant invention. Shen discloses a closely related component supply system (figs. 1-2), including a loose component supply (2) carrying more than one type of component (200) (fig. 6). Stern discloses a related system having a three-dimensional imaging capability (Title; Abstract). However, neither reference provides the safety door that when opened allows access to the component supplier for removal and installation; or a control device configured to execute the component change work of claim 1 each time the safety door is opened.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729           


/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729